Citation Nr: 1643220	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain (claimed as a back injury).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1958 to January 1960 and in the Air Force from June 1961 to June 1965 with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2015 the Board remanded these issues for additional development.

In July 2016 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.









REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

The Veteran's claims were previously remanded by the Board in June 2015 for additional development.  As noted in the remand, the Veteran claims he injured his back in 1982 when he was in the Army Reserve.  While the record contains a February 1999 certificate of retirement from the Army, no service personnel records have been associated with the file for the Veteran's Army Reserve duty and efforts to obtain medical records from DeWitt Army Hospital at Fort Belvoir, Virginia, where the Veteran claims he was treated, were exhausted.

As a result, the Board in its remand, instructed the RO to attempt to obtain the Veteran's service personnel records for his period of Army Reserve service.

In accordance with the remand instructions, the Military Department Archives of the State of Maryland was contacted in an effort to obtain the Veteran's service personnel records for his period of Army Reserve service.  However, in an October 2015 correspondence, the Military Department Archives indicated that there were no records for the Veteran and they recommended checking with the National Personnel Records Center (NPRC).

Notably, the NPRC had been previously asked to, and had provided, records from the Veteran's period of active service.  However, despite the suggestion of the Military Department Archives in its October 2015 correspondence, there is no indication that the NPRC was subsequently contacted and the record does not contain any evidence of an attempt by the NPRC to obtain the Veteran's service personnel records for his period of Army Reserve service.  

As such, the Board finds that the claims must be remanded so that the NPRC can be contacted in order for an attempt to be made to obtain the Veteran's service personnel records for his period of Army Reserve service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC and request outstanding service treatment and personnel records for the Veteran for all periods of Reserve service from June 1965 to February 1999.  The Board is particularly interested in his dates of ACDUTRA and INACDUTRA during his Reserve service.  Any line of duty determinations or Reserve points earned statements should be provided.

All actions to obtain the records should be documented. If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




